 596DECISIONSOF NATIONALLABOR RELATIONS BOARDHarry Edison,DivadarMarcoviciIandBertramFried,' a Co-Partnershipdoing businessas SeaviewManor Home for Adults and Local 1115 JointBoard,Nursing Home and HospitalEmployees Di-vision 3Medical and Health Employees Union Local # 4,AFL-CIO 4and Local 1115 Joint Board,NursingHome and Hospital Employees Division. Cases29-CA-3970 and 29-CB-1891January 27, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn June 23, 1975, Administrative Law Judge Her-bert Silberman issued the attached Decision in thisproceeding. Thereafter, Respondent Employer filedexceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a brief in supportof said cross-exceptions and the Decision of the Ad-ministrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, "as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, the cross-exceptions, and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommended Orderas modified herein.The Administrative Law Judge properly foundthat Respondent engaged in the following unfair la-bor practices:The Company through Partner Marcovici violatedSection 8(a)(1) of the Act by threatening employeeEvelio Brito with reprisals if he engaged in unionactivities.'The Company through Partner Fried violated Sec-tion 8(a)(1) and (2) of the Act by soliciting employeeAbigail Quijano to sign an authorization card for Lo-cal 4.The Company further violated Section 8(a)(1) and(2) of the Act by recognizing Local 4, which did notrepresent a majority of the employees, as their exclu-sive bargaining representative and by entering into'Herein called Marcovici2Herein called Fried.3Herein called Local 11154 Herein called Local 45Marcovici told Brito that there was no union in Seaview Manor andmade reference to the fact that as an immigrant he was subject to possibledeportation.and maintaining in effect a contract, dated July 17,1974.6 The Company violated Section 8(a)(3) of theAct by including therein a union-shop provision.Local 4 violated Section 8(b)(1)(A) and 8(b)(2) ofthe Act by agreeing to and executing said contractwith the Company.We also find, contrary to the Administrative LawJudge, that the Company engaged in certain addi-tional 8(a)(1) violations:As indicated above, about a week after she beganher employment with the Company on June 27, Qui-jano signed an authorization card for Local 4 whenFried unlawfully directed her to do so. Marcovicithen told Quijano not to sign any other cards. TheAdministrativeLaw Judge correctly held thatMarcovici's instruction to Quijano "constituted anadditional infringement upon employees' self-organi-zational rights." However, he erred in stating that noallegation in the complaint refers to this subject andthat there can be no unfair labor practice finding forthat reason and because Marcovici was not ques-tioned and Quijano was not cross-examined with re-spect thereto. As noted in the Administrative LawJudge's Decision, paragraph 11 of the complaint al-leges,inter alia,that the Company violated Section8(a)(1) of the Act by threatening employees with re-prisals if they joined or assisted Local 1115, a rivalunion, and by warning and directing employees torefrain from becoming or remaining members of Lo-cal 1115 and giving any assistance or support to it.As we deem the foregoing language of the complaintsufficiently broad to encompass Marcovici's instruc-tion to Quijano not to sign any other card, we findthatMarcovici thereby violated Section 8(a)(1) of theAct.We also find in disagreement with the Adminis-trative Law Judge that the failure to question Mar-covici or cross-examine Quijano does not warrant theconclusion that the matter was not fully, litigated asthe Company did not avail itself of the opportunityto do so.On July 23 or 24, Quijano and other employeessigned authorization cards for Local 1115. Thereaf-ter,Fried, who was advised that the employees de-sired to be represented by that labor organization,told Quijano and some of the other employees thatby signing cards for Local 1115 they had caused himtrouble and "that he didn't want Local 1115 becausehe had planned on [Local 4] and all unions are thesame no matter what union [the employees] take, if[the employees] were going to get any benefits, it wasgoing to be through him, not through the union." OnJuly 24, Fried also told Quijano and two other em-ployees that the Company was "planning on taking aunion but the [Company] didn't know which one and6 All dates below refer to 1974.222 NLRB No. 94 SEAVIEW MANORHOME597[it]was talking to Local 4 but he really didn't wantany union in." We find that Paragraph 11 of thecomplaint embraces the foregoing conduct and thatthe Company thereby violated Section 8(a)(1) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent Employer,Harry Edison, Divadar Marcovici, and BertramFried, a Co-Partnership doing business as SeaviewManor Home for Adults, Far Rockaway, New York,its agents, successors, and assigns, and RespondentUnion, Medical and Health Employees Union Local# 4, AFL-CIO, Elmhurst, New York, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as so modi-fied:1.Insert the following as paragraphs A,1,(f), (g),and (h) and reletter the subsequent paragraph ac-cordingly:"(f)Telling employees not to sign authorizationcards for any union."(g)Telling employees that the Company does notwant Local 1115 Joint Board, Nursing Home andHospital Employees Division and that the CompanyprefersMedical and Health Employes Local # 4,AFL-CIO."(h) Telling employees that while it does not wantany union, it plans to recognize one union, and thatit is talking to Medical and Health Employees Local# 4, AFL-CIO, for that purpose."2.Substitute the attached notice for the Adminis-trative Law Judge's notice marked "Appendix A."IT IS FURTHER ORDERED that the noticestobe post-ed by both Respondent Employer and RespondentUnion shall be posted in both English and Spanish.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize Medical and HealthEmployees Union Local # 4, AFL-CIO, as theexclusive collective-bargaining representative ofany of our employees unless and until saidUnion has been certified as representative bythe National Labor Relations Board.WE WILL NOT apply to our employees the con-tract with Local 4, dated July 17, 1974.WE WILL NOT withhold or deduct from thewages of any of our employees any monies pur-suant to the checkoff provisions of said contract.WE WILL NOT contribute support to Local 4 inany other manner.WE WILL NOT encourage membership in Medi-cal and Health Employees Union Local # 4,AFL-CIO, or any other labor organization, byconditioning the hire or tenure of employmentor any term or condition of employment of anyof our employees upon membership in, or duespayment to, any such labor organization exceptas authorized in Section 8(a)(3) of the NationalLabor Relations Act, as amended.WE WILL NOT threaten employees with repri-sals if they engage in union activities.WE WILL NOT tell employees not to sign au-thorization cards for any union.WE WILL NOT tell employees that the Companydoes not want Local 1115 Joint Board, NursingHome and Hospital Employees Divisions andthat the Company prefers Medical and HealthEmployees Union Local # 4, AFL-CIO.WE WILL NOT tell employees that while we donot want any union, we plan to recognize oneunion, and that we are talking to Medical andHealth Employees Union Local # 4, AFL-CIO,for that purpose.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights to self-organization, to bar-gain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities, except to the ex-tent that such rights may be affected by anagreement requiring membership in a labor or-ganization as a condition of employment as au-thorized in Section 8(a)(3) of the National LaborRelations Act.WE WILL jointly and severally with Medicaland Health Employees Union Local No. 4,AFL-CIO, reimburse our former and presentemployees for any dues or moneys deductedfrom their wages and paid to Local 4, togetherwith interest thereon at the rate of 6 percent perannum.HARRY EDISON, DIVADAR MARCOVICI ANDBERTRAM FRIED, A CO-PARTNERSHIP DOINGBUSINESS AS SEAVIEWMANOR HOME FORADULTS 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,AdministrativeLaw Judge: Acharge and an amended charge having been filed in Case29-CA-3970 on August 16 and December 18, 1974, re-spectively, against Harry Edison, Divadar Marcovici, andBertram Fried, a co-partnership doing business as SeaviewManor Home for Adults,' herein sometimes called theCompany or the Employer, and a charge and an amendedcharge having been filed on the same respective dates inCase 29-CB-1891 against Medical and Health EmployeesUnion Local # 4, AFL-CIO, herein called Local 4, byLocal 1115 Joint Board, Nursing Home and Hospital Em-ployees Division, herein called Local 1115, an order conso-lidating the separate cases and a complaint therein wereissued on December 23, 1974. The complaint, as amended,alleges that the Company has engaged in and is engagingin unfair labor practices affecting commerce within themeaning of Section 8(a)(1), (2), and (3) of the NationalLabor Relations Act, as amended, and Local 4 has en-gaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(b)(1)(A) and (2)of the Act.A hearing in these proceedings was held on various daysbetween February 6 and April 4, 1975, in Brooklyn, NewYork. Pursuant to permission granted the parties at thehearing, a brief was filed with the Administrative LawJudge by General Counsel.Upon the entire record in the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a co-partnership licensed to do businessin the State of New York, is engaged in the operation andmaintenance of a home for adults at 210 Beach 47th Street,Far Rockaway, New York. Between April 1, 1974, the ap-proximate date the Company commenced operations, andDecember 31, 1974, which period is representative of theCompany's anticipated operations, the Company receivedin excess of $100,000 in gross revenues for providing careto its residents and for related services. During the sameperiod the Company purchased and caused to be deliveredto its business premises food and other goods and materialsvalued in excess of $20,000 which were shipped throughchannels of interstate commerce from locations outside theState of New York. Respondents admit, and I find, that theCompany is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 4 and Local 1115 are labororganizations withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesBy answers duly filed in these proceedings, the Companyand Local 4 deny that they committed the unfair laborpractices alleged in the complaint, as amended on January9, 1975, and as further amended during the hearing in theseproceedings.The issues as framed by the pleadings are whether:Since about May 15, 1974, the Company has solicited itsemployees to execute cards constituting applications formembership in Local 4 and checkoff authorizations for thededuction from their wages of dues and other moneys forpayment to Local 4.As alleged in paragraph 11 of the complaint, on or aboutJuly 24 and on various other dates in July and August1974, (a) the Company interrogated employees concerningemployees' membership in and activities on behalf of Local1115; (b) warned and directed employees to refrain frombecoming or remaining members of or giving assistance toLocal 1115; and (c) threatened employees with dischargeand other reprisals if they became or remained members ofLocal 1115 or if they gave any assistance or support to it.On a date after August 1, 1974, the Company and Local4 entered into a collective-bargaining agreement, dated asof, and effective from, July 17, 1974, whereunder, amongother things, the Company recognizes Local 4 as the collec-tive-bargaining representative of a unit of its employees,and which includes a provision requiring employees to be-come and remain members of Local 4 as a condition ofcontinued employment notwithstanding that (1) Local 4had not been designated or selected as collective-bargain-ing representatives by an uncoerced majority of the em-ployees covered by the agreement; (2) a question concern-ing the representation of such employees existed by reasonof a petition for certification of representative which hadbeen filed with the National Labor Relations Board onJuly 26, 1974, by Local 1115 and docketed as Case29-RC-2714; and (3) the Company had knowledge thatLocal 1115 was engaged in an organizational campaignand that its employees had executed applications for mem-bership in Local 1115.Since on or about August 1, 1974, the Company hasbeen deducting sums of money from the wages of its em-ployees as union dues and other union obligations and hasbeen paying the same over to Local 4 notwithstanding thatauthorizations for such deductions had not been executedby the affected employees.Local 4, by its shop steward and agent, Gloria Rivera, onor about February 4, 1975, threatened employees of theCompany with discharge and other reprisals if they testi-fied at the National Labor Relations Board hearing in thiscase scheduled to be held on February 6, 1975, althoughsubpenas to appear to testify had been served on such em-ployees, and on or about March 24, 1975, threatened em-1The names of Respondent Employer appear in accordance with theamendment to the complaint granted at the hearing SEAVIEW MANOR HOME599ployees of the Company with discharge and other reprisalsifthey appeared, pursuant to an order to show causeserved on them, at a hearing before a district judge of theEastern District of New York.2B. Developmentof EventsThe theory of General Counsel's case is that shortly afterthe Company began operations both Local 4 and Local1115 attempted to gain recognition as the representative ofits employees. Because the Company strongly opposes Lo-cal 1115, it gave assistance to Local 4 and sought to dis-courage support for Local 1115. The Company is accused,among other things, of soliciting employees to sign cardsdesignating Local 4 as their representative, unlawfully in-terrogating employees, and threatening employees with re-prisals if they remained members of or assisted Local 1115.When, on July 26,3 Local 1115 filed with the Board a peti-tion for certification of representative, the Company andLocal 4 quickly executed a collective-bargaining agreementwhich they backdated to July 17, although Local 4 then didnot represent an uncoerced majority of the Company's em-ployees.Respondent's defense is that Local 4 successfully orga-nized the Company's employees as reflected by a cardcheck conducted on July 16, at which time it was foundthat all eight employees then in the appropriate collective-bargaining unit had signed authorization cards for Local 4.The Company and Local 4 immediately began negotiationsand executed a contract the next day, July 17. Respondentsdeny having engaged in any of the alleged unlawful con-duct set forth in the complaint.1.The card checkThe card check was conducted on July 16 by BurtonHorowitz, an attorney and a member of the panel of laborarbitrators of the American Arbitration Association. Ho-rowitz testified that about a week earlier he had been con-tacted by Robert Gordon, then president of Local 4,4 andhad arranged with Mr. Gordon to conduct a card check atthe Company's premises on July 16.5 Horowitz testifiedthat he arrived at the Company's premises about 11 a.m.on July 16. He was given the "union authorization cards," 6the employees'W-4 forms, and the Company's payrollrecords. The company representatives furnished Horowitz2 At the hearing General Counsel attempted to show that Local 4 does nothave the capacity adequately to represent the Company's employees and, infact,has been deficient in providing services as a representative. The Gener-alCounsel continues to press this contention in her brief However, suchsubjects are outside the scope of the complaint and therefore irrelevant toany of the issues in this case CompareInternational Brotherhood of ServiceStation Operators of America a!k!a International Brotherhood of ProfessionalServices(Urich Oil Company),215 NLRB No. 154 (1974).3All dates refer to 1974 unless otherwise indicated4 Robert Gordon became ill on July 16 and died in early August 19745 As of July 16 Horowitz had not spoken to or met anyone affiliated withthe Company Subsequent to July 16 Horowitz was retained to represent theCompany in the representation proceeding instituted by the petition filed byLocal 1115 and in the instant proceedings6 The cards which Horowitz inspected were not produced at the hearingalthough they had been'subpenaed from Local 4. The explanation offeredby Local 4 is that the cards have been lostwith a list of the classifications employed by them, and theLocal 4 representatives gave Horowitz the names of theemployees who worked in those job classifications. Horo-witz then retired to a private room where he compared thesignatures on the authorization cards with the signatureson the W-4 forms and also ascertained which cards pur-portedly were executed by currently employed persons. Hefound that there were eight employees then in the unit andthat there was an authorization card purportedly signed byeach. From a note which he retained Horowitz identifiedthe eight employees as: Dornescu, Gordon, Quijano, Tay-lor,Brito, Henny, Rivera, and Lievomo.After Horowitz completed the card check he went intoan office where there were present: Robert Gordon, Vin-centGulino, currently president but then business agentfor Local 4, and the copartners of the Company. Accord-ing to Horowitz, "I announced to them that l had checkedthe union authorization cards against the W-4 forms andthe payroll and had found that the union had a majority ofthe people in the unit. I described the unit to them. I said toMr. Fried, `let me introduce you to Mr. Gordon, yourunion representative.' And then I left."Two days later, on July 18, Horowitz mailed to Local 4and the Company the following affidavit:I.That he is a member of the panel of arbitrators ofthe American Arbitration Association and other laborarbitration tribunals.2.That on July 16, 1974, he did conduct a card checkat the offices of Seaview Manor Home for Adults, 210.Beach47thStreet,RockawayBeach,New York to de-termine whether the signed union cards represented amajority of the eligible maids, aides, kitchen help,housekeeping and dining room employees of SeaviewManor Home for Adults, who indicated a desire to berepresented in collective bargaining by Local # 4,Medical and Health Employees Union, AFL-CIO.3.He examined "membership cards" and "FormW-4, Employee'sWithholding Exemption Certifi-cates" for signature verification.4.That the similarity of the signatures was verified tothe best of his ability. This statement is made from hisown observation and not as a handwriting expert.5.That as a result of his examination, it was clearlydetermined that the cards did in fact show that a ma-jority of the employees desired representation.General Counsel contends that "the alleged card checkcannot be relied on by Respondents for any reason." Insupport thereof General Counsel advances the followingarguments:1.Horowitz "did not interview employees and thuscould not say that the cards were uncoerced." This is true.If the authorization cards are tainted because employeeswere coerced into signing them or were subject to otherunlawful influence, then, regardless of the results of thecard check, they do not constitute evidence of a majorityupon which the Employer and Local 4 may rely in givingand accepting recognition as bargaining agent.2."Whether because of a fraud perpetrated upon Attor-ney Horowitz by Seaview and Local 4,or for whatever 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDother reason, it is clear that the cards Mr. Horowitz testi-fied he examined are not cards signed by the employeeswhose signatures seemed to be affixed thereto." The argu-ments General Counsel sets forth in support of this posi-tion are wholly unconvincing. Although Local 4 failed toproduce the authorization cards at the hearing, I find, con-trary to General Counsel, that, as testified to by Horowitz,on July 16 he inspected authorization cards on behalf ofLocal 4 signed by each of the eight employees then in theunit.2.The Local 4 authorization cardsIn June and July 1974, the only officials of Local 4 wereRobert Gordon, its president, who died during the firstweek of August, and Vincent Gulino, who was then busi-ness agent. According to Guhno, the authorization cardswere obtained in the 2 weeks preceding the July 16 cardcheck. One day he and Gordon drove to the Company'spremises, parked their car, and went into the kitchenthrough a back door. Five employees were in the kitchen.At the hearing, Gulino was able to identify only one of thefive, namely, Gloria Rivera. Gordon spoke in English tothe employees about Local 4 and all signed authorizationcards .7 Subsequently, Gordon obtained additional cards.According to Gulino, "I think we wound up with abouteight or nine cards, somewhere in that scope."Although Gulino was positive that when he and Gordonwere in the kitchen at the Company's premises five em-ployees were there and signed Local 4 authorization cards,8Gloria Rivera testified that there were only three employ-ees present, herself, Belen Lievomo, and Benjamin Taylor.Lievomo corroborated Rivera in this regard.'Evelio Brito, who neither speaks nor writes English, tes-tified that he never signed an authorization for Local 4.However, Horowitz tertified, and I credit Horowitz, thatamong the cards he checked on July 16 was a card bearingBrito's name. Despite this discrepancy, I believe that Bntowas a truthful witness. Brito appeared to be a person whoisneither suspicious nor assertive and of whom one cantake advantage. It is my opinion that although Brito signedan authorization card for Local 4 he was unaware that hehad done so.Abigail Quijano, one of the employees whose authoriza-tion card for Local 4 was counted by Horowitz, worked forthe Company from June 27 until August 14, when she vol-untarily quit. Quijano testified that she signed an authori-zation card for Local 4 about I week after she began-heremployment with the Company under the following cir-cumstances:While she was in the lobby of the premisesthere were also present Gloria Rivera, Robert Gordon, andBertram Fried. Fried approached Quijano, gave her a Lo-cal 4 authorization card, and told her he wanted her to signit.Fried then left. Gloria Rivera introduced Quijano toGordon. Gordon gave Quijano a pen to use. Quijanosigned the card and gave it to Gordon.10 Then, accordingto Quijano, "The other boss Mr. Marcovici, came over andtold me not to sign any other cards ..... Bertram Friedcontradicted Quijano and testified,that he never asked Qui-jano or any other employee to sign an authorization cardfor Local 4. I credit Quijano and do not credit the contrarytestimony of Rivera and Fried. Quijano no longer is in theemploy of the Company. Quijano is a neighbor and friendof Gloria Rivera. It was upon Rivera's recommendationthat Quijano obtained employment with the Company and,as of the dates of the hearing, the two womenstillmain-tained a good relationship. Although Quijano wasa reluc-tant witness at this hearing, and appeared only after a pro-ceeding to enforce a subpena had been instituted, hertestimony was given clearly, directly and with apparentcandor. There are no indications in the record of any biason the part of Quijano. I find that Quijano was a complete-ly truthful witness.I find, therefore, that by soliciting Quijano to sign anauthorization card for Local 4 the Company contributedsupport to Local 4 in violation of Section 8(a)(2), and inviolation of Section 8(a)(1) interfered with and restrainedemployees in the exercise of the rights guaranteed by Sec-tion 7 to self-organization,to join or assist labor organiza-tions, and to bargain collectively through representatives oftheir own choosing. The instruction by Marcovici to Quija-no that she should not sign any other union authorizationcards constituted an additional infringement upon employ-ees' self-organizational rights.However, I find no allega-tion in the complaint that refers to this subject. The matterwas not fully litigated as Marcovici was not questionedthereon and Quijano was not cross-examined with respectthereto. Accordingly, I make no unfair labor practice find-ing based upon Marcovici's instruction to Quijano.I I3.Committeeelection7Gulino testified that the cards signed by the employees were identical toExh. 13, in evidence in this case.8 In this respect Gulino testified, "I am pretty positive now, you know, asyou are talking it refreshes your memory so I am pretty sure."Gulino ex-plained that he had been informed that there were eight or nine employeesthen employed by the Company and he is certain that Gordon and himselfhad obtained five cards because he is certain that they then obtained cardsfrom a majority of the employees.9 Lievomo speaks,but does not write, English.Rivera,on the other hand,speaks English fluently and also writes English Rivera testified that the firsttime she met Gulino was on July 17. Upon further examination, she testifiedthat when she signed her card for Local 4 Gordon and another man fromthe Union were present and she cannot be sure that the other person wasnot Gulino.Her recollection was very clear that she met Gulmo on July 17,the day she testified that she witnessed the execution of the collective-bar-gaining agreement between Local 4 and the Company.She further testifiedthat she is certain she did not meetGulmo the dayearlier,July 16Gulino testified that on July 16, prior to the hour whenthe card check was conducted, he was present at a meetingheld in the dining room attended by eight or nine employ-ees at which Gloria Rivera was electedas a committee torepresent the employees. Gloria Rivera contradicted Guli-no to the extent that she testified that Gulino was not pre-sent when she was elected as a committee.10Rivera testified that she was present when Quijano signed the authori-zation card for Local 4 She further testified that Gordon gave Quijano thecard and that Fried was not present I do not credit this testimonyiiOn p 4 of her brief, General Counselstates-"Then Marcovici cameover He told her not to sign any cards given her by anyone else" GeneralCounsel does not in any manner explain the significance of this testimonyor the relationship that this testimony has to the unfair labor practices al-leged in the complaint. SEAVIEW MANORHOME6014.Negotiation and execution of the contractVincent Gulino testified that when the card check wascompleted, about noon on July 16, there was an interludefor coffee and then he and Gordon began negotiationswith the Company's partners. Present also, according toGulino, was Gloria Rivera. Gulino testified, "I brought herin." 12 The bargaining on July 16 was not intense. Gordonwas not feeling well. After 2 or 3 hours, Gordon askedGulino to take him home. Gulino returned the next morn-ing at 8:30 or 9 without Gordon and negotiations contin-ued.Gloria Rivera, but no other employee, was presentduring thenegotiationson this day.According to Guhno, on two or three occasions prior toJuly 16, Gordon had visited the Company's premises, hadspoken with employees, and had obtained from them infor-mation as to their rates of pay and their other conditions ofemployment, but Gordon did not tell Gulino what he hadlearned. Despite the lack of such information, Gulino, nev-ertheless, carried the negotiations to a conclusion on July17.Gulino testified that on July 17 "we continued negotia-tions,we completed negotiations, I ran to the office [ofLocal 4], had the contract typed up, came back and wesigned the contract.- He explained that on the morning ofJuly 17 the company representatives told us "this is whatwe can afford to do now, because they are on a budget..I spoke to Gloria, I says what do you think, she saysit sounds good and we accepted it." The negotiations onJuly 17 occupied from 3 to 5 hours. Approximately at noonthe discussions concluded. Gulino left and went to his of-fice to have, the contract typed. He returned an hour and ahalf or 2 hours later at which time the contract was execu-ted.13Gulino's explanation as to how the contract couldhave been typed in such a short period is that the standardprovisions of the agreement had been typed in advanceand only inserts were added.In two respects the testimony given by Gulino at thehearing in this case is-inconsistent with the testimony hegave at the representative hearing held on August 16, 1974,in Case 29-RC-2714. At the representation hearing, whichtook place I month after the contract allegedly. was execu-ted,Gulino testified that- at the negotiations "[t]here were acouple of people that work there" but that he did not knowtheirnames.At the instant hearing, Gulino positively testi-fied that the only employee present was Gloria Rivera andthat before he accepted the agreement he conferred withand obtained Rivera's approval. It is difficult to under-stand why he was unable to remember Rivera's name ofAugust 16 if she played the significant role in the negotia-tions that he described in his testimony in this case. Thesecond inconsistency is that at the representation hearingGulino testified that the agreement was typed at the prem-ises of the Company while at the instant hearing Gulinotestified that the contract was typed at the offices of Local4.Jean Bosze, the individual who typed the contract, wascalled as a witness to corroborate Gulino that the contracthad been typed on July 17. I find thatBosze's testimony isvalueless because she testified that the only reason she be-lievesthe contract was typed on July 17 is that that is thedate which the instrument bears and she has no indepen-dent recollection as to the date on which she typed theinstrument.Bertram Fried corroborated Gulino to the extent that hetestified that the negotiations were conducted on July 16and 17, that the contract was executed about 3 p.m. on July17, and that the persons present at the time of the execu-tionwere himself, his two partners, Gulino, and GloriaRivera.Gloria Rivera testified that she was present for 2 or 3hours on July 17 during the negotiation of the contract andalso witnessed its execution. However, Rivera was unableto recall anything that was said during thenegotiationsand, although she testified that when the discussions wereconcluded the provisions of the proposedagreement wereexplained to her, she was unable to remember any of itsterms.l4Abigail Quijano testified, which testimony I credit, thatat no time during her employment with the Company,which was from June 27 through August 14, had she beeninformed that there was a collective-bargainingagreementin existence covering the terms and conditions of her em-ployment. Furthermore, she testified that one day afterJuly 23 while she was eating lunch with Gloria Rivera andBelen Lievomo they were joined by Fried. The employeesasked Fried what was being done about the unionsituationand he replied that he did not know what to do or whichUnion to call in. Fried said that "they were planning ontaking a union but they didn't know which one and theywere talking to Local 4 but he really didn't want any unionin."15Although the collective-bargaining agreement betweenthe Company and Local 4 is dated July 17, 1974, and pro-vides for a 5-percent increase as of July 17, 1974, theCompany's records show that the increase was not givenuntil the payroll period for August 7 through August 14and that a retroactive lump sum payment was then madeto the employees to cover the period between July 17 andAugust 7. There is no evidence that any other provision ofthe contract was put into effect before August 1, 1974.16I do not believe the testimony of Gulino, Fried, and Riv-era and I find that the contract between the Company andLocal 4 was not executed on July 17. The circumstancessuggest, and I find, that the contract was executed afterLocal 1115 filed a representative petition on July 26 in anattempt to forestall the Company's employees from desig-14GloriaRivera speaks English fluently.She appears to be an alert,intel-ligent person. I believe that had she been present during the negotiations shewould remember what transpired.Further, Icredit the testimony of WilliamMorales thaton July 23, 1974, Riveratold him that there was no unioncontract coveringthe Company's employeesIs 1 do not creditFried's denial Theforegoing testimony of Quijano but-tressesGeneralCounsel's contention that the contract was not signed onJuly 17 and that the Company contributed support toLocal 4 1 find noother allegation of the complaint to which this testimony relates.12Rivera testified that she was not present at the negotiations on July 16.16Gloria Rivera testified that the benefits of the contract were put into13Gulino testified that the contract was executed by the three copartners.effect "as soon as the contract was signed"so that she received her wageHowever, the copy in evidence contains only one signature for the Compa-increase the very next payday This testimony is contradicted by thenyCompany's payroll records. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDhatingLocal 1115 as their representative in a fairly con-ducted Boardelection.5.The organizational activities of Local 1115With the cooperation of Gloria Rivera, William Morales,the business representative of Local 1115, on July 23 andJuly 24 obtained authorization cards on behalf of Local1115 from the following five employees of the Company:GloriaRivera,Belen Lievomo, Evelio Brito, BenjaminTaylor, and Abigail Quijano. On July 26, Local 1115 filedwith the Board a petition for certification of representative.According to the testimony of William Morales, which Icredit, he had encounters with Fried and Marcovici duringwhich they indicated vehement opposition to Local 1115.Morales testified about an incident which occurred atthe end of July or in early August which General Counselcontends establishes the allegations of paragraphs 11(b)and 11(c) of the complaint. Morales arrived at the premisesof the Company about 9 p.m. He was admitted to the lob-by where there were present the switchboard operator anda guard. After talking to them for 15 or 20 minutes and ashe was leaving the premises, Morales encountered Friedand Marcovici. He was accused of trespassing and wasthreatened with arrest. They flagged a passing police carand informed the police officer that they wanted Moralesarrested for trespassing. After some further conversation,they stated they no longer wished to press charges. Moralestestified that the guard was able to view the encounter be-tween himself and Fried and Marcovici but could not hearthe conversation among them. Contrary to General Coun-sel, I find this testimony does not support the referred-toallegations of the complaint.Abigail Quijano testified that after she had signed theauthorization card for Local 1115 Fried had a discussionwith her, Gloria Rivera, and Belen Lievomo. Fried in-formed them that Local 1115 had called him and had ad-vised him that the employees wanted to be represented bythat Union. Fried also said that by signing cards for Local1115 the employees had caused him-trouble and "that hedidn't want Local 1115 because he had planned on Num-ber four and all unions are the same so no matter whatunion we take, if we were going to get any benefits, it wasgoing to be through him, not through the union." " I creditQuijano with respect to the foregoing conversation despitedenials by Fried and Lievomo. This testimony supports thefindmg'I make below that the Company unlawfully contri-buted to the support of Local 4. I find no other allegationof the complaint to which this testimony relates.Evelio Brito testified that some weeks after he signed theauthorization card for Local 1115 Marcovici and Friedcame to his work station in the kitchen, and Marcovici saidto him that in Seaview Manor there was no union andmade reference to the fact that as an immigrant he wassubject to possible deportation. I credit Brito despite thedenials by Fried and Marcovici. I find that Marcovicithreatened Brito with reprisals if he engaged in union activ-17Quijano testified that this conversation occurred 3 days before, she quiton August 14.ity and that this incident constitutes a violation of Section8(a)(1).6.The checkoffStarting with the payroll period for the week ending Au-gust 14, 1974, the Company began deducting union duesfrom the wages of employees and remitting such dues toLocal 4. Fried testified that the Company does not haveany checkoff authorization cards in its possession. He testi-fied that Gulino "just showed [them] to me and he took itback. He said he's going to keep it for his files." isAs, for reasons discussed below, I recommend that thecontract between the Company and Local 4 shall be setaside and that the employees shall be reimbursed for anyunion dues deducted from their wages, it is unnecessary forme to decide whether the language of Section 302(c)(4) ofthe Act, "That the employer has received from each em-ployee, on whose account such deductions are made, awritten assignment.... ," requires that an executed copyof the checkoff authorization must be delivered to the em-ployer in order for the employer lawfully to make anycheckoff deductions.7. Interference with court and Board processesParagraphs 16(b) and 16(c) which were added to thecomplaint by amendment on April 1, 1975, in effect, allegethat Local 4 by its shop steward and agent, Gloria Rivera,threatened employees with discharge and other reprisals ifthey testified at the Board- hearing scheduled for February6, 1975, or at' a district court hearing scheduled for March24, 1975. In support of these allegations of the complaint,General Counsel offered the testimony of Evelio Brito. Bri-to testified that a subpena to appear at the Board hearingscheduled for February 6, 1975, was delivered to him at thepremises of the Company by Gloria Rivera and "she toldme not to go to testify and I should remember that I haveno green card." (Green card has some reference to the wit-ness' status as an immigrant.) Brito further testified that onor about March 24 he was served with an order to showcause which directed him to appear at a hearing before ajustice of the United States district court. When he askedRivera to translate the papers for him, she took them awayand said, "I have to take them to the boss."There is no evidence that Gloria Rivera was authorizedto act for Local 4 in any manner inconnection with theappearance of witnesses at either of the hearings. Also,Brito's testimony indicates that Gloria Rivera, if purport-ing to act for a principal, was acting for the Company andnot for Local 4. Therefore, without considering the furtherobjections advanced by Local 4 that the testimony of Britois not subject to the construction that Gloria Rivera threat-ened him with discharge or other reprisals, I find that Gen-eral Counsel has failed to prove that she was acting as anagent for Local 4 and that any improper conduct on herpart can be attributed to Local 4.18Fried was uncertain as to when or how many times he viewed theauthorization cards The authorization cards which Local 4 solicited fromthe Company's employees are entitled "Application and Check-Off Author-ization Blank," and contain a checkoff authorization -SEAVIEW MANOR HOME603C. ConclusionsAccording to Burton Horowitz, on July 16 there wereeight employees in the unit Local 4 claimed to representand he inspected authorization cards for Local 4 purport-edly signed by each of them. Four of the eight employeestestified at the hearing. Abigail Quijano credibly testifiedthat she signed an authorization card for Local 4 only aftershe had been solicited to do so by one of the coowners,Bertram Fried. Evelio Brito, who neither speaks nor writesEnglish, testified that he did not sign an authorization cardfor Local 4. I find that if a Local 4 authorization card bearshis signatureitwas fraudulently procured. Gloria Riveraand Belen Lievomo testified that they signed Local 4 au-thorization cards at the same time. Both were certain intheir testimony that when they signed the cards the onlyother employee present was Benjamin Taylor. On the otherhand, Gulino, who testified that he was present when Riv-era and Lievomo signed authorization cards for Local 4,was positive that five employees had been present and hadsigned Local 4 authorization cards on the occasion de-scribed by Rivera and Lieovmo. I believe neither Gulino,Rivera, nor Lievomo was a truthful witness. Furthermore,William Morales, whom I credit, testified that on July 23GloriaRivera told him that Marcovici, one of theCompany's coowners, "had given her cards to sign for an-other local." Casting further suspicion upon the validity ofthe authorization cards produced by Local 4 is the fact thatLocal 4 was unable to produce the authorization cards atthe hearing in this case although the cards had been subpe-naed by General Counsel. According to Respondents' wit-nesses the card check was conducted on July 16. Only 10days later, a representation petition was filed by Local1115, a rival labor organization, and a hearing in the repre-sentationmatter, at which Gulino testified, was held onAugust 16. Furthermore, the cards constituted the onlycheckoff authorizations executed by the Company's em-ployees with respect to whom union dues were deducted bythe Company and remitted to Local 4 beginning in mid-August 1974. These circumstances suggest that particularcare would have been given to insure the preservation ofthe authorization cards obtained from the Company's em-ployees. Gulino's explanation that the cards somehow dis-appeared from Local 4's files during the confusion atten-dant upon a move of the Union's offices from Manhattanto Queens is unconvincing.The principle is well established that an employer whohelps a union organize his employees violates the Act. Aswas stated inInternational Association of Machinists; Tooland Die Makers Lodge No. 35 v. N.L.R.B.,311 U.S. 72, 78(1940):Slight suggestions as to the employer's choice betweenunions may have telling effect among men who knowthe consequences of incurring that employer's strongdispleasure.Section 8(a)(2) of the Act invokes "a clear legislative policyto free the collective bargaining process from all taint of anemployer's compulsion, domination, or influence."Interna-tional Association of Machinists, etc. v. N.L.R.B., supra,80.In furtherance of this policy "[i]t has repeatedly been heldthat an employer may not intrude in matters concerningthe self-organization of his employees. He must refrainfrom all interference. . . . Especially is this so where theadherence of the employees is being sought by rival labororganizations.N. L. R B. v. Jones & Laughlin Steel Corp.,301U.S.1...." Harrison Sheet Steel Company v.N.L.R.B.,194 F.2d 407, 410 (C.A. 7, 1952).It isRespondent's position that on July 16 the Companyrecognized Local 4 as the collective-bargaining agent of aunit of its employees and on July 17 a collective-bargainingagreement was executed.19 . However, the authorizationcard bearing Quijano's signature was unlawfully pro-cured 20 This taints the majority purportedly obtained byLocal 4 as the Company's solicitation of Quijanoto sign anauthorization card for Local 4 is presumed to have had anunlawful restraining effect upon other employees. A wit-ness to the incident was Gloria Rivera. Thus, two of theeight employees in the unit, or 25 percent, were subject todirect constraint by Fried's unlawful conduct. "Itis unnec-essary, in negating a claim of an uncoerced majority, toshow mathematically that less than a majority freely signedauthorization cards." 21 The evidence of the Company's an-tipathy towards Local 1115, its preference for Local 4, andits infringements upon the rights granted employees in Sec-tion 7 of the Act suggest that the assistance given by theCompany to Local 4 in soliciting authorization cards fromits employees was substantially more widespread than thesingle incident involving Quijano. Additionally, the valueof the Local 4 authorization cards as proof of a majority isfurther impaired by testimony which indicates that Brito'scard was procured by fraud and also by the discrepanciesbetween the testimony of Gulino and the testimony of Riv-era and Lievomo regarding the procurement of the Local 4cards executed by the latter two. The evidence developedat the hearing "permits the inference that the employeesdid not have that freedom of choice which is the essence ofcollective bargaining." 22I find that at no time relevant to these proceedings hadLocal 4 been selected or designated as collective-bargain-ing representative by a free and uncoerced majority of theCompany's employees in an appropriate unit. Entering intoa collective-bargaining agreement with Local 4 in such cir-cumstances was an unlawful trespass upon the employees'right to select a collective-bargaining representative of theirown choosing. The Company thereby violated Section8(a)(1), and Local 4 by accepting the benefits of such un-lawful recognition violated Section 8(b)(1)(A). By enteringinto such agreement the Company also contributed unlaw-ful support to Local 4 in violation of Section 8(a)(2). Theseinfringements upon the rights guaranteed employees by19 1 find above that the collective-bargaining agreement was not executeduntil some date after July 2620While there is no direct evidence of similar unlawful procurement ofother Local 4 cards, there is the credible testimony of Morales which sug-gests that Marcovici may have solicited Gloria Rivera and others to signauthorization cards for Local 4.2'A malgamated Local Union355 v.N L R B,481 F.2d 996, 1002, fn 8(C.A. 2, 1974), cert denied 414 U.S 1002 Accord-Clement Brothers Compa-ny, Inc,165NLRB 698 (1967), enfd. 407 F2d 1027 (C.A 5, 1969),JanPower Inc Maintenance Service,173 NLRB 798 (1968), enfd 421 F 2d 1058(C A 9, 1970).22 International Association of Machinists, etc v. N.L.R B., supra, 79 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 7 of the Act were aggravated by the inclusion of aclause in the contract which required the employees cov-ered by its terms as a condition of employment to becomemembers of Local 4. In the circumstances, such union-shopprovision created discriminatory conditions of employ-ment encouraging membership in Local 4. Therefore, byentering into and maintaining in effect the collective-bar-gaining agreement, dated July 17, 1974, the Company alsoviolated Section 8(a)(3). Similarly, Local 4 as a party to theexecution and enforcement of the agreement was engagedin an unlawful attempt to cause the Company to createconditions which would result in discrimination prohibitedby Section 8(a)(3) of the Act, and thereby violated Section8(b)(2) of the Act .23For reasons stated above, I shall recommend that para-graphs 16(b) and 16(c) of the complaint be dismissed. As Ifind that the collective-bargaining agreement, dated July17, 1974, was unlawfully executed and maintained in ef-fect, it is unnecessary to make a further finding that thecheckoff of union dues pursuant thereto constituted a sepa-rate and independent violation of the Act. Accordingly, Ishall recommend that paragraph 16(a) of the complaint bedismissed. I have found only one violation of Section8(a)(1), independent of the unlawful support contributed toLocal 4 by the Company, I shall therefore recommend thatthe remaining allegations of paragraph 11 of the complaintbe dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Company and of Local 4, set forthin section III, above, occurring in connection with theCompany's operations, described in section I, above, havea close, intimate, and substantial relationship to trade, traf-fic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.seniority, or other substantive feature of the relationshipbetween the Company and its employees which may havebeen established in the performance of said contract, or toprejudice the assertion by the employees of any rights theymay have under said agreement. It would not effectuatethe policies of the Act to permit Local 4 to retain the uniondues and other moneys which have been exacted from em-ployees of the Company as the price of their employmentpursuant to the union-security and checkoff provisions ofthe contract dated July 17, 1974, which contract I find wasentered into and maintained in effect in violation of theAct. In order to expunge the coercive effects of such illegalexaction, I shall recommend that the Company and Local4, jointly and severally, reimburse the Company's presentand former employees for all dues and other moneys de-ducted from their wages and paid to Local 4 pursuant tothe terms of the union-security and checkoff provisions ofthe contract dated July 17, 1974. Reimbursement shall in-clude interest at the rate of 6 percent per annum.The unlawful conduct on the part of the Company andLocal 4 in entering into a collective-bargaining agreementat a time when Local 4 was not the representative chosenfreely and without coercion by a majority of the employeescovered by said agreement indicates a purpose to defeatthe rights granted by the Act to employees to engage inself-organizational activities, to form, join, or assist labororganizations, and to bargain collectively through repre-sentatives of their own choosing. The unfair labor practicescommited by Respondents are potentially related to otherunfair labor practices proscribed by the Act, and the dan-ger of their commission in the future is to be anticipatedfrom Respondents' conduct in the past. The preventivepurpose of the Act will be thwarted unless the recommend-ed Order herein is coextensive with the threat. Accordingly,in order to make effective the interdependent guarantees ofSection 7 and thus effectuate the policies of the Act, anorder requiring Respondents to cease and desist from inany manner infringing upon the rights of employees guar-anteed in the Act is deemed necessary.V. THE REMEDYHaving found that the Company and Local 4 have en-gaged in certain unfair labor practices, it will be recom-mended that they cease and desist therefrom and that theytake affirmative action designed to effectuate the policiesof the Act.More specifically, I shall recommend that the Companywithdraw and withhold recognition from Local 4 as thecollective-bargainingrepresentativeofanyoftheCompany's employees and that Local 4 cease acting assuch representative unless and until Local 4 shall be certi-fied as such representative by the National Labor Rela-tions Board.I shall also recommend that the Company and Local 4cease giving effect to their contract dated July 17, 1974,and to any extension, renewal, or modification thereof.However, nothing herein shall be construed as requiringthe Company to rescind, vary, or abandon any wage, hour,23The Grand Union Company,122 NLRB 589 (1958)CONCLUSIONS OF LAW1.By recognizing Local 4 as the exclusive bargainingrepresentative of its employees and by entering into andmaintaining in effect the agreement dated July 17, 1974,which among other things requires the employees coveredthereby as a condition of employment to become and re-main members of Local 4, although Local 4 is not the rep-resentative of such employees within the meaning of Sec-tion 9(a) of the Act, the Company has engaged in unfairlabor practices within the meaning of Section 8(a)(1), (2),and (3) of the Act.2.By agreeing to and executing the contract with theCompany dated July 17, 1974, at a time when it did notrepresent a majority of the employees in the unit coveredby said agreement, Local 4 has engaged in unfair laborpracticeswithin the meaning of Section 8(b)(1)(A) and8(b)(2) of the Act.3.By threatening employees with reprisals if they en-gage in union activities, the Company has interfered with,restrained, and coerced employees in the exercise of the SEAVIEW MANORHOME605rights guaranteed in Section 7 of the Act and thereby hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in these proceedings, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER 24A.Respondent Employer, Harry Edison, Divadar Mar-covici, and Bertram Fried, a co-partnership doing businessas Seaview Manor Home for Adults, Far Rockaway, NewYork, its agents, successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully contributing support toMedical andHealth Employees Union Local # 4, AFL-CIO, or anyother labor organization, by soliciting employees to signauthorization cards for such Union or by executing a col-lective-bargaining agreement with any such labor organiza-tion at a time when it does not represent a free, unassisted,and uncoerced majority of its employees in an appropriateunit.(b)Recognizing Medical and Health Employees UnionLocal # 4, AFL-CIO, as the exclusive collective-bargain-ing representative of any of its employees unless and untilthe National Labor Relations Board shall certify Local 4 assuch representative.(c)Maintaining or giving any force or effect to the con-tract with the Union dated July 17, 1974, or to any exten-sion, renewal, or modification thereof; provided, however,that nothing in this Order shall require the Company torescind, vary, or abandon any wage, hour, seniority, orother substantive feature of the relationship between theCompany and its employees which may have been estab-lished in the performance of said contract, or to prejudicethe assertion by its employees of any rights they may havethereunder.(d) Encouraging membership in Medical and HealthEmployees Union Local # 4, AFL-CIO, or any other la-bor organization, by conditioning the hire or tenure of em-ployment or any term or condition of employment of anyof its employees upon membership in, or dues payment to,any such labor organization, except as authorized in Sec-tion 8(a)(3) of the National Labor Relations Act, asamended.(e)Threatening employees with reprisals if they engagein union activities.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed by Section 7 of the Act.u In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.2.Take the following affirmative action which, I find,will effectuate the policies of the Act:(a)Withdraw and withhold all recognition from Medi-cal and Health Employees Union Local # 4, AFL-CIO, asthe exclusive collective-bargaining representative of any ofits employees unless and until said Union has been dulycertified as such representative by the National Labor Re-lations Board.(b) Jointly and severally with Local 4 reimburse its em-ployees, former and present, for all dues and other moneysillegally exacted from them by or on behalf of Local 4 inthemanner provided in the section herein entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all otherrecords neces-sary to analyze the amounts due to its employees under theterms of this recommended Order.(d) Post at its place of business in Far Rockaway, NewYork, copies of the attached notice marked "AppendixA." 25 Copies of said notice, on forms provided by the Re-gional Director for Region 29, after being duly signed byitsauthorized representative, shall be posted-by Respon-dent Company immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent Company to insure thatsaid no-tices are not altered, defaced, or covered by any other ma-terial.(c)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent Company has taken to comply herewith.B.Respondent Union, Medical and Health EmployeesUnion Local # 4, AFL-CIO, Elmhurst, New York,its offi-cers, agents, and representatives, shall:1.Cease and desist from:(a)Acting as the exclusive collective-bargaining repre-sentative of any of the Company's employees unless anduntil certified as such representative by the National LaborRelations Board.(b)Attempting to enforce or to apply the contract withthe Company dated July 17, 1974, or any extension, renew-al, or modification thereof, and from entering into, main-taining, or enforcing any agreement with the Companywhich requires employees to join or maintain membershipin Local 4 as a condition of employment, unless the Unionis the representative of the employees as provided by Sec-tion 9(a) of the National Labor Relations Act, and theagreement in all other respects conforms to the require-ments of Section 8(a)(3) of the Act.(c) In any other manner restraining or coercing theCompany's employees in the exercise of their rights guar-anteed by Section 7 of the Act.2.Take the following affirmative action which, I find,25 In the eventthat this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the wordsin the noticereading "Posted by Orderof the National LaborRelations Board"shall read"Posted Pursuant to aJudgment of the UnitedStatesCourt of AppealsEnforcingan Order of theNational LaborRelations Board " 606DECISIONSOF NATIONALLABOR RELATIONS BOARDwill effectuate the policies of the Act:(a) Jointly and severally with the Company reimbursethe Company's former and present employees for all duesand other moneys illegally exacted from them by and onbehalf of Local 4, in the manner set forth in the sectionherein entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allcheckoff cards, dues payment records, and all other re-cords necessary to analyze the amount of moneys due un-der the terms of this recommended Order.(c)Post at Local 4's business offices and meeting hallscopies of the attached notice marked "Appendix B." 26Copies of said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by an au-thorized representative, shall be posted by RespondentUnion immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to its mem-bers are customarily posted. Reasonable steps shall betaken by Local 4 to insure that said notices are not altered,defaced, or covered by any other material.(d)Mail to the Regional Director for Region 29 signedcopies of said notice for posting by the Company at allplaces where notices to its employees are customarily post-ed.-(e)Notify the Regional Director for Region 29, in writ-mg, within 20 days from the date of this Order, what stepsLocal 4 has taken to comply herewith.IT Is FURTHER ORDERED that the allegations in the com-plaint of violations of Section 8(a)(1) and 8(b)(1)(A) bedismissed except insofar as specific findings of violationsof this section have been made above.26 See fn.25, supraAPPENDIX BNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT act as the exclusive bargaining repre-sentative of any employees of Seaview Manor Homefor Adults, unless and until we are certified as suchrepresentative by the National Labor Relations Board.WE WILL NOT attempt to enforce or to apply to em-ployees at Seaview Manor Home for Adults our con-tract with said Company dated July 17, 1974.WE WILL NOT attempt to cause Seaview ManorHome for Adults to discharge or to refuse to employany employees because they are not members of ourUnion or because they refuse to join, remain membersof, or assist our Union unless and until we are certifiedas representative of such employees by the NationalLabor Relations Board and have entered into anagreement which in all respects conforms with the re-quirements of the National Labor Relations Act.WE WILL NOT in any other manner restrain or coerceemployees of Seaview Manor Home for Adults in theexercise of their rights to self-organization, to bargaincollectively through representatives for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, ex-cept to the extent that such rights may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment as authorized inSection 8(a)(3) of the National Labor Relations Act.WE WILL jointly and severally with Seaview ManorHome for Adults reimburse the Company's formerand present employees for all dues and other moneysdeducted from their wages and paid to Local 4, to-gether with interest thereon at the rate of 6 percent perannum.MEDICAL ANDHEALTH EMPLOYEESUNION LOCAL #4,AFL-CIO